APPEAL OF WILLIAM D. KEIR.Keir v. CommissionerDocket No. 4276.United States Board of Tax Appeals4 B.T.A. 41; 1926 BTA LEXIS 2405; April 21, 1926, Decided Submitted February 11, 1926.  *2405 William D. Keir pro se.  Henry Ravenal, Esq., for the Commissioner.  *41  Before JAMES, LITTLETON, SMITH, and TRUSSELL.  This is an appeal from the determination of a deficiency in income tax for the year 1922 in the amount of $85,92.  FINDINGS OF FACT.  The taxpayer is an individual and a citizen of the United States residing in Canada.  In the year 1923 he filed an income-tax return with the Canadian Government with respect to income received during the year 1922.  Likewise, in 1923, a return of income for the calendar year 1922 was filed in the United States, upon which the taxpayer claimed a credit for income and profits taxes paid to foreign countries (Dominion of Canada) in the amount of $107.10, representing the tax upon *42  income of 1922 levied by the Dominion of canada upon the taxpayer for that year and paid to the Canadian Government in the year 1923.  The Commissioner disallowed the above claim.  The taxpayer kept his books and made his return for the year 1922 on the basis of cash receipts and disbursements.  The deficiency for the year 1922 is $85.92.  Order will be entered accordingly.